Title: From George Washington to Charles Pettit, 19 February 1781
From: Washington, George
To: Pettit, Charles


                        
                            Dr Sir,
                            New Windsor Feb 19th 1781
                        
                        Your letter of the 9th with the several Articles which accompanied it came safe, and in propr season—I thank
                            you for the trouble you have had on this occasion.
                        The inclosed (left open for your perusal) may be a mean of putting money in your hands—The original Sum was
                            £27. or £27.10. Specie—their may be a deduction, but I do not know to what amount. Out of this money be so good as to pay
                            the inclosed acct to Mr Star—your own demand upon me for the Spurs &ca & retain the Balle till called for.
                            Your choice of Spurs is very agreeable to my taste.
                        If Colo. Mitchell should have paid the money agreeably to Mrs Washington’s order please to inform me of it
                            that I may adopt some other mode of payment. I am Dr Sir Yr most obt Sert
                        
                            G: W——n
                        
                        
                            P.S. Will you be so obliging as to send for Mr Cottringer & know if I am to pay him the same
                                Sum in Spicie as he has charged in State Money? 15 half-Joes comes for the purpose if he says so but it will be the
                                most costly coat I ever wore.
                        

                    